DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
     The originally filed drawings were received on 9/17/18.  These drawings are acceptable.

Response to Amendment
     The amendments to the specification and abstract of the disclosure in the submission filed 4/27/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Sections 6 of the Office Action dated 2/17/2021 are respectfully withdrawn.
     The amendments to Claims 1, 3-4, 10, 12-13, 19 in the submission filed 4/27/2021 are acknowledged and accepted.
     The cancellation of Claims 2, 11 in the submission filed 4/27/2021 is acknowledged and accepted.
     In view of the amendments made to the claims above, the 35 U.S.C. 101 rejections in Section 9 of the Office Action dated 2/17/2021 are respectfully withdrawn.
     The substitute specification filed 4/27/2021 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Response to Arguments
     The Applicants’ arguments, see in particular Pages 9-11 of the submission, filed 4/27/2021, with respect to the rejections in Section 12 of the Office Action dated 2/17/2021, have been fully considered and are persuasive.  The rejections in Section 12 of the Office Action dated 2/17/2021 have been withdrawn. 

Allowable Subject Matter
     Claims 1, 3-10, 12-19 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an electronic device as generally set forth in Claim 1, the device including, in combination with the features recited in Claim 1, the processor is configured to, based on an interaction mode which is operated according to a user interaction being initiated, activate the first camera and acquire an image captured by the first camera, acquire a position of a user based on the captured image, and control the display to display a graphic object at a position corresponding to the acquired position.  Claims 3-9 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 10 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a displaying method of an electronic device as generally set forth in Claim 10, the method including, in combination with the features recited in Claim 10, activating the first camera and acquiring an image captured 
     Claim 19 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a non-transitory computer-readable medium storing instructions as generally set forth in Claim 19, the medium including, in combination with the features recited in Claim 19, activating, based on an interaction mode which is operated according to a user interaction being initiated, a front camera and a rear camera; acquiring a first image captured by the front camera and a second image captured by the rear camera; acquiring a user position based on the first image; detecting a surrounding background based on the second image; and displaying a graphic object in a form corresponding to the surrounding background at a position corresponding to the acquired user position.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/6/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872